Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         15-JUL-2019
                                                         11:21 AM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL NOGHREY, Petitioner,

                                 vs.

 THE HONORABLE JOHN C. BRYANT, JR., Judge of the Family Court of
      the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                    ZANETA NOGHREY, Respondent.


                         ORIGINAL PROCEEDING
                        (FC-D NO. 16-1-1290)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Michael Noghrey’s

petition for writ of mandamus, filed on June 24, 2019, the

documents attached, and the record, it appears that, in light of

the documents submitted to this court in support of the petition,

petitioner fails to demonstrate that he has a clear and

indisputable right to relief and that he lacks alternative means

to seek relief.   Petitioner, therefore, is not entitled to the

requested extraordinary writ.    See HRS § 601-7; Kema v. Gaddis,
91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief

and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action; it is meant to restrain a

judge of an inferior court from acting beyond or in excess of his

or her jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the petition is denied.

          DATED:   Honolulu, Hawai#i, July 15, 2019.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Michael D. Wilson




                                 2